666 So.2d 175 (1995)
Michael SUMMERS, Appellant,
v.
SCHOOL BOARD OF MARION COUNTY, Appellee.
No. 95-216.
District Court of Appeal of Florida, Fifth District.
December 8, 1995.
Rehearing Denied January 19, 1996.
Mark Herdman of Herdman & Sakellarides, P.A., Palm Harbour, for Appellant.
William C. Haldin, Jr., of Richard, Blinn & Haldin, P.A., Ocala, for Appellee.
DAUKSCH, Judge.
Appellant appeals an order suspending his right to teach in the Marion County school system.
The administrative code requires that in order to sanction a teacher as was done here that the violation must be "... so serious as to impair the individual's effectiveness in the school system." Fla. Admin. Code R. 6B-4.009(3).
The order of suspension appealed does not make this explicit finding and there was no specific evidence in that regard. That is, no one testified that appellant's conduct impaired his effectiveness.
Both of these omissions should require this court to reverse the order and remand for either a new hearing or a new order, so says appellant. While we agree the school board should have followed the code rule we will not reverse this order because it is clear from the record and the order that the conduct must have impaired his effectiveness as *176 a teacher, in this case. Although we do not approve of the failure of the board to follow the rules, we will not reverse its decision in this case.
AFFIRMED.
COBB and ANTOON, JJ., concur.